Citation Nr: 0706671	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-20 736	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for depression.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The veteran had active duty service from June 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  

In her substantive appeal to the Board, received in June 
2005, the veteran requested a travel board hearing.  A travel 
board hearing was scheduled for the veteran before a Veterans 
Law Judge at the Chicago RO on July 20, 2006.  Although the 
veteran was notified of the time and date of the hearing by 
mail, she failed to appear and neither furnished an 
explanation for her failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.704(d), when an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case will 
then be processed as though the request for a hearing had 
been withdrawn.  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  


FINDING OF FACT

Depression is not causally or etiologically related to the 
veteran's military service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
depression have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in July 2004, prior to the 
initial decision on the claim in September 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the July 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate her claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

The notice letter described the information and evidence that 
VA would seek to provide including relevant records held by a 
federal agency such as medical records from the military, VA 
hospitals, or the Social Security Administration (SSA).  
Additionally, the letter noted that VA would make requests 
for relevant records not held by a federal agency such as 
medical records from state and local governments, private 
doctors and hospitals, and current or former employers.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to her 
claimed conditions.  In particular, the letter instructed the 
veteran to include reports or statements from doctors, 
hospitals, laboratories, medical facilities, mental health 
clinics, etc.  The veteran was also asked to provide the 
dates of treatment, findings, and diagnoses.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to send any evidence in her 
possession that pertains to her claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied with regard to this matter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of the VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for depression, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for depression, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  VA has also assisted the veteran throughout the 
course of this appeal by providing her with a SOC, which 
informed her of the laws and regulations relevant to her 
claim.  Additionally, the veteran underwent a January 2005 VA 
examination in conjunction with her claim for service 
connection.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


BACKGROUND

The veteran seeks service connection for depression.  In her 
June 2004 statement, the veteran claims that she received a 
medical discharge from the Navy due to depression.  In a July 
2004 statement, the veteran contends that since service 
discharge she has lacked energy and has never felt like doing 
anything.  The veteran states in her notice of disagreement 
(NOD), received by VA in November 2004, that she believes her 
depression is due to comments her superior made to her during 
service about not having a right to be in the military unless 
she was in the medical field.  

The veteran's April 1971 enlistment examination was negative 
for any evidence of psychological or personality problems, 
and she was found to be qualified for service.  Specifically, 
the veteran's psychiatric findings were normal, and she did 
not report having any nervous trouble, depression, or 
excessive worry.  At service entrance in June 1971, the 
veteran was reexamined and again was found to be qualified 
for service.  A February 1972 clinical report indicated that 
the veteran complained of stomach problems that were 
attributed to her nerves.  An April 1972 clinical entry also 
recorded that the veteran was treated for nerves.  In an 
August 1972 clinical record, it was noted that the veteran 
had suicidal thoughts and made two suicide attempts during 
service.  The veteran received a diagnosis of paranoid 
schizophrenia.  A September 1972 treatment record revealed 
that the veteran took an overdose of her medications after an 
altercation with her boyfriend.  It was noted that the 
veteran's stomach was emptied and precautions were taken to 
prevent further self destructive tendencies.  

A September 1972 Naval Hospital clinical record indicated 
that the veteran was admitted to the hospital the day after 
her overdose with an admission diagnosis of paranoid 
schizophrenia.  The doctor who wrote the September 1972 
clinical report indicated that he is the same doctor that 
diagnosed the veteran with paranoid schizophrenia in August 
1972.  Upon admission, the veteran reported that she was hung 
up on her boyfriend and stated that she would rather be dead 
than without him.  The veteran was transferred to a different 
Naval Hospital in October 1972 after two weeks of 
hospitalization.  

An October 1972 medical record at the second Naval Hospital 
noted that the veteran had made a marginal adjustment to 
military life and had considerable difficulty performing her 
assigned duties.  The veteran showed no motivation to return 
to duty.  Individual evaluation sessions revealed no evidence 
of psychosis or neurosis, but there was evidence of a 
personality disorder manifested by difficulty in dealing with 
those in positions of authority, poor adjustment under 
stress, and severe feelings of anxiety and despondency under 
stress.  It was concluded after a period of evaluation, 
treatment, and review of all available records and current 
findings that the veteran had a personality disorder which 
rendered her unsuitable for further military service.  The 
veteran's diagnosis at discharge was changed to immature 
personality.  The veteran's November 1972 separation medical 
report indicated that she was treated for neurotic depression 
and was separated administratively for a diagnosis of 
immature personality.  

The veteran's post-service medical records revealed a May 
1973 VA examination that was negative for psychiatric and 
nervous problems. 

A May 2004 VA psychological assessment noted that the veteran 
had a stable emotional status following a hospital stay for 
chest pain.  A May 2004 VA history and physical examination 
that the veteran underwent at the time of treatment for chest 
pain did not reveal the presence of an emotional disorder.  

A May 2004 VA outpatient treatment note, written 
approximately two weeks after the above referenced treatment 
notes, indicated that the veteran stated she has suffered 
from depression for a long time and is tearful and sad a lot.  
The veteran reported a history of depression dating back to 
1971, a military history of verbal harassment, and positive 
symptoms of depression but no suicidal thoughts or ideations.  
The veteran was assessed as having depression.  It was 
further noted that the veteran was treated by a private 
medical doctor for depression but wanted to be treated for 
depression at VA.   

A June 2004 VA mental health intake report noted that the 
veteran complained of several personal and family problems.  
The veteran was also experiencing crying spells, insomnia, 
feeling hopeless and helpless, anhedonia, and lack of energy 
and motivation.  The veteran was diagnosed with major 
depressive disorder, recurrent, without psychotic features.  
The examiner opined that the veteran was going through a few 
life crises that were hitting her all at once.  The examiner 
continued that the veteran was overwhelmed and was 
experiencing a recurrent episode of her major depressive 
disorder.  

In an August 2004 VA psychiatric treatment note, the veteran 
reported that her psychiatric medication has been somewhat 
helpful and that she was no longer experiencing crying 
spells, insomnia, or feeling hopeless and helpless.  However, 
she was still experiencing anhedonia and lack of energy and 
motivation.  The veteran was diagnosed with major depressive 
disorder, recurrent, without psychotic features.  

In a January 2005 VA psychiatric report, the examiner noted 
that the veteran had been seen quarterly since June 2004.  
The examiner noted that the veteran's claims file was 
consulted in preparation for the report.  The examiner 
reported that the veteran had improved dramatically and had 
no current evidence of psychiatric symptoms.  The veteran 
asserted that she is functioning and psychologically doing 
better than she had in years.  The veteran's diagnoses were 
adjustment disorder with depressed mood, which was noted as 
resolved under good medication control, and personality 
disorder, not otherwise specified.  The examiner found that 
the veteran was not currently exhibiting or reporting 
symptoms consistent with a diagnosis of major depressive 
disorder at that time most likely because of the transitory 
and reactive nature of the depressive disorder with which she 
presented in June.  The examiner noted that the veteran's 
current disorder was not on a continuum with the "curious 
diagnosis" of paranoid schizophrenia she was given in the 
military.  The examiner opined that while the veteran's 
recent bout of mild depression was likely attributable to her 
occupational, financial, familial, and health problems, there 
was no reason to believe that it was related to any treatment 
she may have received during her brief Navy career.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service.  
VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital 
or developmental defects, service connection may not be 
granted for a defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; 38 
C.F.R. § 4.127.

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran's most current diagnoses are adjustment disorder 
with depressed mood and personality disorder, not otherwise 
specified.  The January 2005 psychiatric treatment report 
indicated that the veteran's present symptoms were not 
consistent with a diagnosis of major depressive disorder, but 
were more likely consistent with a diagnosis of an adjustment 
disorder with depressed mood.  However, a diagnosis of a 
current disability is not enough to establish service 
connection alone.

The veteran's service medical records (SMRs) indicated that 
she had diagnoses of paranoid schizophrenia and immature 
personality during service.  As noted above, the veteran's 
April and June 1971 enlistment examinations were negative for 
any evidence of any psychiatric problems.  During service, 
the veteran was admitted to a Naval Hospital with a diagnosis 
of paranoid schizophrenia in September 1972 following an 
overdose of medication.  In October 1972, following treatment 
and evaluation, the veteran was discharged from the second 
Naval Hospital with a different diagnosis, immature 
personality.  The veteran's November 1972 separation medical 
report indicated that she was separated from service 
administratively for a diagnosis of immature personality.   

The veteran's in-service diagnosis of immature personality, 
as well as her current diagnosis of personality disorder, not 
otherwise specified, are both personality disorders, which 
are not considered diseases or injuries for which 
compensation can be granted.  38 C.F.R. § 3.303(c).  There is 
no evidence in this case that any current psychiatric 
disability is the result of a mental disorder that was 
superimposed upon a personality disorder during service.  As 
previously noted above, the VA examiner found in the January 
2005 VA psychiatric report that the veteran's current 
disorder was not on a continuum with the "curious 
diagnosis" of paranoid schizophrenia she was given in the 
military.  The examiner opined that while the veteran's 
recent bout of mild depression was likely attributable to her 
occupational, financial, familial, and health problems, there 
was no reason to believe that it was related to any treatment 
she may have received during her brief Navy career.  Thus, 
the evidence does not show that schizophrenia or depression 
was superimposed upon a personality disorder,and therefore, 
service connection is precluded by law for both immature 
personality and personality disorder.  See VAOPGCPREC 82-90; 
38 C.F.R. § 4.127.  

Therefore, in order to establish service connection, there 
must be medical evidence of a nexus between the veteran's in-
service disease and her current condition of adjustment 
disorder with depressed mood.  While the veteran opined that 
her depression is the result of the treatment she received 
during service from her commanding officer, the Board notes 
that she, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  As a consequence, 
the Board affords greater probative weight to the January 
2005 VA medical opinion which found no etiological 
relationship between the veteran's most current diagnosis of 
adjustment disorder with depressed mood and her period of 
service. 

In sum, there is no competent and credible evidence linking 
adjustment disorder with depressed mood to service.  Absent 
such a nexus, service connection for adjustment disorder with 
depressed may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for depression is denied.




ORDER

Entitlement to service connection for depression is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


